DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-29, 32-33 and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 9,269,103 B1 to Kumar et al. (“Kumar”).
As per claim 21, the claimed subject matter that is met by Kumar includes:
A method comprising (Kumar: column 24, lines 19-67 and column 27, lines 37-52): 
exposing, by a service computing device, one or more Application Programming Interfaces (APIs) that provide a merchant computing device of a merchant access to a plurality of third-party services capable of facilitating one or more fulfillment actions associated with the merchant (Kumar: column 6, lines 37-63 and column 7, lines 12-67); 
receiving, by the service computing device via the one or more APIs and from the merchant computing device, a request to process a fulfillment action of the one or more fulfillment actions, wherein the fulfillment action is associated with one or more orders, and wherein an individual order of the one or more orders is for one or more items offered by the merchant (Kumar: column 6, lines 9-63 and column 7, lines 12-67); 
determining, by the service computing device, a third-party service of the plurality of third-party services to process the fulfillment action (Kumar: column 7, lines 47-67 and column 8, line 59 through column 9, line 14);
configuring, by the service computing device and via the one or more APIs, a flow of information between the merchant and the third-party service (Kumar: column 6, lines 9-63 and column 7, lines 47-67)
As per claim 22, the claimed subject matter that is met by Kumar includes:
further comprising: before receiving the request to process the fulfillment action, receiving, by the service computing device and from a customer computing device associated with a customer, the one or more orders; and sending the one or more orders by the service computing device to the merchant computing device via the one or more APIs, wherein the request to process the fulfillment action is at least partly responsive to the service computing device sending the one or more orders (Kumar: column 5, line 42 through column 6, line 8).
As per claim 23, the claimed subject matter that is met by Kumar includes:
wherein the one or more orders are received by the merchant computing device from a customer computing device associated with a customer (Kumar: column 5, lines 42-58 and column 7, lines 12-25).
As per claim 24, the claimed subject matter that is met by Kumar includes:
wherein the fulfillment action comprises at least one of shipping at least one of the one or more items, hand-delivering at least one of the one or more items, or readying at least one of the one or more items for pickup at a merchant location (Kumar: column 5, line 42 through column 6, line 25).
As per claim 25, the claimed subject matter that is met by Kumar includes:
wherein determining the third-party service comprises identifying a third-party service associated with a first response received by the service computing device, wherein the first response comprises a response to a proposal sent by the service computing device to the plurality of third-party services (Kumar: column 7, lines 47-67).
As per claim 26, the claimed subject matter that is met by Kumar includes:
wherein the first response is received from a computing device associated with the third-party service via the one or more APIs or one or more other APIs (Kumar: column 7, lines 47-67).
As per claim 27, the claimed subject matter that is met by Kumar includes:
wherein determining the third-party service is based at least in part on analyzing the request to process the fulfillment action relative to information associated with at least one of the merchant, a customer associated with the one or more orders, or at least a portion of the plurality of third-party services, wherein the information is stored in a data store associated with the service computing device (Kumar: column 8, lines 59-67 and column 22, line 63 through column 23, line 45).
As per claim 28, the claimed subject matter that is met by Kumar includes:
wherein determining the third-party service is based at least in part on analyzing the request to process the fulfillment action relative to at least one of: a location of the third-party service relative to a location of the merchant; an availability of the third-party service for the fulfillment action; a type of vehicle that is used by the third-party service to transport at least one of the one or more; or characteristics of at least one of the one or more items (Kumar: column 22, line 63 through column 23, line 45).
As per claim 29, the claimed subject matter that is met by Kumar includes:
wherein the order is an order for food items and the merchant comprises a restaurant (Kumar: column 2, lines 14-51).
As per claims 32 and 36, the claimed subject matter that is met by Kumar includes:
One or more non-transitory computer-readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (Kumar: column 24, lines 19-67 and column 27, lines 37-52): 
exposing one or more Application Programming Interfaces (APIs) that provide a merchant computing device of a merchant access to a plurality of third-party services capable of facilitating one or more fulfillment actions associated with the merchant (Kumar: column 6, lines 37-63 and column 7, lines 12-67); 
receiving, via the one or more APIs and from the merchant computing device, a request to process a fulfillment action of the one or more fulfillment actions associated with an order for one or more items offered for acquisition by the merchant (Kumar: column 6, lines 9-63 and column 7, lines 12-67); 
determining a third-party service of the plurality of third-party services to process the fulfillment action (Kumar: column 7, lines 47-67 and column 8, line 59 through column 9, line 14); and 
sending, to a computing device associated with the third-party service, instructions for completing the fulfillment action (Kumar: column 6, lines 9-63 and column 7, lines 47-67).
As per claim 33, the claimed subject matter that is met by Kumar includes:
the operations further comprising: causing presentation, by the service computing device and via an application executing on a customer computing device of a customer associated with the order, of a user interface, wherein the user interface allows the customer to place the order, wherein the order includes customer-specified information comprising at least one of a type of delivery, a location of delivery, a requested time of pickup of the one or more items, or a location of pickup of the one or more items (Kumar: column 5, lines 42-58 and column 7, lines 12-46).
As per claim 37, the claimed subject matter that is met by Kumar includes:
wherein exposing the one or more APIs comprises exposing the one or more APIs to enable a service provider to facilitate delivery of at least one item associated with the one or more orders (Kumar: column 7, lines 47-67 and column 8, line 59 through column 9, line 14).
As per claim 38, the claimed subject matter that is met by Kumar includes:
wherein the instructions to process the fulfillment action include information derived from a merchant profile of the merchant or a customer profile of the customer, wherein the merchant profile and the customer profile are stored in a data store associated with the service computing device (Kumar: column 7, lines 47-67, column 8, line 59 through column 9, line 14 and column 25, lines 4-22).
As per claim 39, the claimed subject matter that is met by Kumar includes:
wherein determining the third-party service comprises: analyzing, by the service computing device, the request to process the fulfillment action relative to information associated with at least one of the merchant, the customer, or at least a portion of the plurality of third-party services, wherein the information is stored in a data store associated with the service computing device (Kumar: column 7, lines 47-67, column 8, line 59 through column 9, line 14 and column 25, lines 4-22).
As per claim 40, the claimed subject matter that is met by Kumar includes:
wherein the information associated with at least a portion of the plurality of third-party services comprises at least one of a location of individual third-party services of the plurality of third-party services relative to a location of the merchant, an availability of individual ones of plurality of the third-party services for the fulfillment action, or a type of vehicle that is used by individual ones of plurality of the third-party services for transportation (Kumar: column 22, line 63 through column 23, line 45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 31, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 9,269,103 B1 to Kumar et al. (“Kumar”) in view of United States Patent Application Publication No. 2016/0063435 A1 to Shah et al. (“Shah”).
As per claim 30, Kumar fails to specifically teach transmitting, by the service computing device and to a computing device associated with the third-party service, a request for a status of the fulfillment action; receiving, by the service computing device and from the computing device associated with the third-party service, the status of the fulfillment action; and sending, by the service computing device and to the merchant device, the status of the fulfillment action. The Examiner provides Shah to teach and disclose this claimed feature.
The claimed subject matter that is met by Shah includes:
transmitting, by the service computing device and to a computing device associated with the third-party service, a request for a status of the fulfillment action; receiving, by the service computing device and from the computing device associated with the third-party service, the status of the fulfillment action; and sending, by the service computing device and to the merchant device, the status of the fulfillment action (Shah: ¶¶ 0110, 0122, 0215 and 0216).
Kumar teaches a system and method for facilitating ordering and delivery of goods between various parties. Shah teaches a comparable system and method for facilitating ordering and delivery of goods between various parties that was improved in the same way as the claimed invention. Shah offers the embodiment of transmitting, by the service computing device and to a computing device associated with the third-party service, a request for a status of the fulfillment action; receiving, by the service computing device and from the computing device associated with the third-party service, the status of the fulfillment action; and sending, by the service computing device and to the merchant device, the status of the fulfillment action. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the status request as disclosed by Shah to the system and method for facilitating ordering and delivery of goods between various parties as taught by Kumar for the predicted result of improved systems and methods for facilitating ordering and delivery of goods between various parties. No additional findings are seen to be necessary. 
As per claim 31, the claimed subject matter that is met by Kumar and Shah includes:
wherein the fulfillment action comprises delivery of at least one item of the one or more items, the method further comprising: receiving, by the service computing device via the one or more APIs and from the merchant computing device, a request for a delivery status of the at least one item; receiving, by the service computing device and from a computing device associated with the third-party service, location information for a mobile device associated with a courier associated with the third-party service; determining, by the service computing device, the delivery status of the at least one item by the courier; and sending, by the service computing device and to at least one of the merchant device or a customer computing device associated with a customer associated with the one or more orders, the delivery status (Shah: ¶¶ 0122, 0215 and 0216).
The motivation for combining the teachings of Kumar and Shah are discussed in the rejection of claim 30, and are incorporated herein.
As per claim 34, the claimed subject matter that is met by Kumar and Shah includes:
wherein the request to process the fulfillment action includes the customer-specified information and merchant-specified information, wherein the merchant-specified information comprises at least one of a size of an item of the one or more items, a weight of the item, or whether the item is associated with a predetermined category (Kumar: column 5, line 42 through column 6, line 25 and column 7, lines 11-67 and Shah: ¶¶ 0019, 0269 and 0280).
The motivation for combining the teachings of Kumar and Shah are discussed in the rejection of claim 30, and are incorporated herein.
As per claim 35, the claimed subject matter that is met by Kumar and Shah includes:
the operations further comprising: determining, based at least in part on a customer profile or a merchant profile stored in a data store associated with the service computing device, information comprising at least one of a location of delivery of the one or more items, a requested time of a pickup, a location of the pickup, a size of at least one of the one or more items, a weight of at least one of the one or more items, or whether an item of the one or more items is associated with a predetermined category, wherein determining the third-party service to process the fulfillment action is based at least in part on the information (Kumar: column 25, lines 4-22 and Shah: ¶¶ 0019, 0269 and 0280).
The motivation for combining the teachings of Kumar and Shah are discussed in the rejection of claim 30, and are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627